Whether a careful reading of the entire record, including the bill of exceptions, in this case, convinces us, or does not convince us, that the verdict of the jury was wrong and unjust, in such sense that the same should have been set aside on appellant's motion, is, as we intimated in our original opinion, a matter that we are precluded from considering, for the reason that no exception to the trial court's action, in this regard, is shown by the bill of exceptions. Grace v. Old Dominion Garment Co., 213 Ala. 550, 105 So. 707.
Upon remandment of this case to this court, after the Supreme Court had held as unauthorized our rulings upon original submission, wherein we were of the opinion that the judgment of conviction should be reversed on account of what seemed to us errors, which we specified, committed in the matter of taking testimony, we have carefully examined the other exceptions shown, as well as the given and refused charges, etc.
It would serve no useful purpose to extend our remarks.
Let it suffice to say that, in view of the opinion of the Supreme Court, by which we, of course, are bound, there is, in our opinion, prejudicial error in none of the rulings of the trial court giving rise to the other exceptions mentioned.
The written, refused, charges, if not otherwise obviously refused without error, were, in substance, in each instance, fully covered by charges given.
The judgment of conviction must be, and is, affirmed.